The Honorable Alvin Simes State Senator 43 Lambert Circle West Helena, AR 72390
Dear Senator Simes:
You have requested an Attorney General opinion concerning a proposed ordinance creating a municipal human and civil rights commission. I am issuing the following opinion in response to your request.
You have provided me with a copy of the proposed ordinance, and have asked:
Please advise as to the constitutionality of this city ordinance.
RESPONSE
I have recently issued Opinion No. 2001-283, in which I analyzed the constitutionality of this same proposed ordinance. I concluded therein that although city councils do have the authority to create human and civil rights commissions, there are certain problems (some of which are constitutional) with the manner in which the proposed ordinance purports to do so. Among the concerns I discussed were the possible challenges that could be based on the principle of unlawful delegation, the unlawful creation of a judicial body, and the principle of substantive due process. I have attached a copy of Opinion No. 2001-283 for your review.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh
Enclosure